
	
		II
		111th CONGRESS
		2d Session
		S. 3195
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2010
			Mr. Cardin (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit air carriers from charging fees for carry-on
		  baggage and to require disclosure of passenger fees, and for other
		  purposes.
	
	
		1.Disclosure of passenger fees;
			 prohibition on fees for carry-on baggage
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Transportation shall complete a rulemaking
			 that—
				(1)prohibits each
			 air carrier operating in the United States under part 121 of title 49, Code of
			 Federal Regulations, from charging any fees for carry-on baggage that falls
			 within the restrictions imposed by the air carrier with respect to the weight,
			 size, or number of bags;
				(2)requires each
			 such air carrier to make detailed information about restrictions with respect
			 to the weight, size, and number of carry-on baggage available to passengers
			 before they arrive at the airport for a scheduled departure on the air carrier;
			 and
				(3)requires each
			 such air carrier to make available to the public and to the Secretary a list of
			 all passenger fees and charges (other than airfare) that may be imposed by the
			 air carrier, including fees for—
					(A)checked baggage
			 or oversized or heavy baggage, including specialty items such as bicycles,
			 skis, and firearms;
					(B)meals, beverages,
			 or other refreshments;
					(C)seats in exit
			 rows, seats with additional space, or other preferred seats in any given class
			 of travel;
					(D)purchasing
			 tickets from an airline ticket agent or a travel agency; or
					(E)any other good,
			 service, or amenity provided by the air carrier, as required by the
			 Secretary.
					(b)Publication;
			 updatesIn order to ensure that the fee information required by
			 subsection (a)(3) is both current and widely available to the traveling public,
			 the Secretary—
				(1)may require an
			 air carrier to make such information available on any public Web site
			 maintained by an air carrier, to make such information available to travel
			 agencies, and to notify passengers of the availability of such information when
			 advertising airfares; and
				(2)shall require air
			 carriers to update the information as necessary, but no less frequently than
			 every 90 days unless there has been no increase in the amount or type of fees
			 shown in the most recent publication.
				
